Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ljungblad et al. (US 9,718,129 B2).
Regarding claim 1, Ljungblad et al. teach a method of determining the condition of a metal powder for use in an additive manufacturing process (note col. 1, lines 21-23), the method comprising the step of processing an image of the powder (see the abstract; col.6, lines 29-39).  
Regarding claim 2, Ljungblad et al. teach the step of taking the image of the powder (see col. 6, lines 29-30) .  
Regarding claim 3, Ljungblad et al. teach that the image is an optical image (see col. 6, lines 29-29; note types of optical images include “visual,” which implies a kind of optical image).  
Regarding claim 4, Ljungblad et al. teach that the image is processed to measure a surface property of the powder, such as colour or texture (see  col.7, line 17, note that the shape is a kind of surface property).  
Regarding claim 22, Ljungblad et al. teach the step of placing the powder into an enclosure and illuminating the powder in the enclosure (e.g., as shown in fig. 3).
  Regarding claim 23, Ljungblad et al. teach an apparatus for determining the condition of a metal powder for use in an additive manufacturing process, the apparatus comprising a processor arranged to process an image of the powder (e.g., as shown in fig. 2 and 3_.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-21 are rejected under 35 U.S.C. 103 as being unpatentable over by Ljungblad et al. (US 9,718,129 B2).
Regarding claim 4, Ljungblad et al. teach that the image is processed to measure a surface property of the powder (such as shape as discussed in col.7, line 17).  However they do not teach the alternative examples of color or texture.  However, they do teach measuring other parameters other than shape (see col. 7, lines 49-50).  Since color and texture are well known surface properties of metal powers, persons having ordinary skill in the art would have had the method noted above also measure these properties so as to have the additional parameters suggested by Ljungblad et al.
Regarding claims 5 and 6, while Ljungblad et al. teach the method as claimed in claim 1 as discussed above, they do not teach explicitly the step of cropping the image and the step of checking the quality of the image.    However, persons having ordinary skill in the art would have included these steps since they are notoriously old in the art of image processing for fine tuning and image or providing quality control of the taken images.  Similarly, the features of claims 7-21 would have been obvious in the singe tuning of images taken by the kind of cameras taught by Ljungblad et al. (e.g. in col. 6, lines 29-39). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references made of record teach power measuring devices and methods of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878